EXHIBIT10.1 TOP INTEREST INTERNATIONAL LIMITED. AND SHENZHEN DINGYI INVESTMENT CONSULTING COMPANY CO., LTD Agreement on Transfer of Shares of SHENZHEN XIN KAI YUAN INFO CONSULT CO.,LTD. SEPTEMBER 22, 2008 Party A: TOP INTEREST INTERNATIONAL LIMITED. Registration Number: 535643 Registration address: 16th FL, Office Tower, Convention Plaza, 1 Harbour Rd, Hong Kong (Herein after the "Transferor") Party B: SHENZHEN DINGYI INVESTMENT CONSULTING COMPANY CO., LTD Registration Number: 440301103034433 Registered address: Room A01-2, 15th FL, An Lian Tower, 4018 Jin Tian Rd, Shenzhen, China (Hereinafter the "Transferee") WHEREAS: 1.
